977 So. 2d 918 (2008)
ALLSTATE INSURANCE COMPANY as Subrogee of Wil Fredo
v.
Joseph VENINATA d/b/a Oak Park Shopping Center, et al.
Mirabeau Family Learning Center, Inc.
v.
United States Fidelity & Guaranty Company, Joseph Veninata and Maria A. Veninata, St. Paul Fire and Marine Insurance Company, Lloyd's of London, Woldorf & Associates Insurance Consultants, Bertrand Jones, Individually and d/b/a Brother's Roofing, et al.
No. 2008-C-0067.
Supreme Court of Louisiana.
March 7, 2008.
In re Mirabeau Family Learning Center Inc.;  Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. E, Nos. 2004-15718, 2004-16972, 2004-17415; to the Court of Appeal, Fourth Circuit, No(s). 2006-CA-1641, 2006-CA-1642.
Denied.